15 A.3d 43 (2011)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Darrin MOUZON, Respondent.
No. 564 EAL 2010
Supreme Court of Pennsylvania.
February 16, 2011.

ORDER
PER CURIAM.
AND NOW, this 16th day of February 2011, the Petition for Allowance of Appeal *44 is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner, is:
Does the Superior Court's decision overturning [respondent's] first-degree murder conviction contradict this Court's precedent holding that: (A) one who instigates or continues the underlying difficulty may not later claim self-defense; (B) deadly force may not be used against an unarmed victim who is backing away, and thus no longer poses a threat; and (C) even when a prima facie case of self-defense is presented, a trial court has discretion to exclude evidence of a victim's prior criminal convictions that were remote in time?